Upon further consideration of this case, I am of the opinion that the facts in this case are different in certain material respects from those involved in the case of Murray v. Newsom, as Liquidator, decided by this Court June 27, 1933, and not yet reported, and that this case should not be reversed, if reversed at all, on the authority of the opinion and judgment in that case. I think therefore that a rehearing and reargument in this case should be granted. The question involved is an important one, and I seriously doubt the correctness of our order of reversal.
Rehearing granted.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.